SHARP, Judge.
The appellant appeals his conviction of armed robbery. He was tried with Ulysses Holt, and the issues and facts of this ease are set forth in Holt v. State, 378 So.2d 106 (Fla. 5th DCA 1980). The State’s case against the appellant was somewhat stronger than that against Holt. However, because of the extent and nature of the rulings which truncated appellant’s right to cross-examine the key prosecution witness, Gwendolyn Tisdale, we reverse the conviction and remand for a new trial. Cowheard v. State, 365 So.2d 191 (Fla. 3rd DCA 1978); Davis v. Alaska, 415 U.S. 308, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974).
REVERSED AND REMANDED FOR NEW TRIAL.
DAUKSCH, C. J., and COBB, J., concur.